        Case 1:19-cr-00318-CCC Document 104 Filed 02/26/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                    :   CRIMINAL NO. 1:19-CR-318
                                            :
             v.                             :   (Judge Conner)
                                            :
RUKAIYAH TREADWELL,                         :
                                            :
                    Defendant               :

                                        ORDER

      AND NOW, this 26th day of February, 2021, upon consideration of defendant

Rukaiyah Treadwell’s motion (Doc. 90) to dismiss the indictment, as well as her

motion (Doc. 88) for a bill of particulars, and for the reasons stated in the

accompanying memorandum, it is hereby ORDERED that the motions (Docs. 88, 90)

are DENIED.



                                         /S/ CHRISTOPHER C. CONNER
                                         Christopher C. Conner
                                         United States District Judge
                                         Middle District of Pennsylvania
